703 N.W.2d 470 (2005)
PALARCHIO v. AUTOMOBILE CLUB INS. ASS'N.
No. 128620.
Supreme Court of Michigan.
September 21, 2005.

Application for Leave to Appeal
SC: 128620, COA: 258847.
On order of the Court, the application for leave to appeal the March 24, 2005 order of the Court of Appeals is considered and, it appearing to this Court that the case of Cameron v. Auto Club Insurance Association (Docket No. 127018) is pending on appeal before this Court and that the decision in that case may resolve an issue raised in the present application for leave to appeal, we ORDER that the application be held in ABEYANCE pending the decision in that case.